NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

DAVID DIAZ,                          )
                                     )
              Appellant,             )
                                     )
v.                                   )     Case No.   2D18-1992
                                     )
STATE OF FLORIDA,                    )
                                     )
              Appellee.              )
                                     )

Opinion filed March 20, 2019.

Appeal from the Circuit Court for
Desoto County; Don T. Hall, Judge.

David Diaz, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Katherine Combs
Cline, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


              Affirmed.


LaROSE, C.J., and MORRIS and LUCAS, JJ., Concur.